DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 06/29/2022. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26,29,31-36, 39, and 41-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIN et al US 2020/0045706 A1.

1-25 are cancelled
27-28, 30 ,37-38 and 40 are Cancelled.  

Regarding claim 26,SHIN et al US 2020/0045706 A1  discloses a method, 			performed by a wireless device (UE), for configuring a semi-persistent scheduling (SPS) [0018]-[0019] discloses  the terminal(i.e. UE) configured to receive, from a base station, SPS configuration information for Semi-Persistent Scheduling (SPS) to monitor the search space), 	the UE configured to monitor a first search space of a physical downlink control channel for downlink control information (DCI) dedicated to the UE[0222] Referring to FIG. 7, discuss the UE receives configuration information for determining the USS and PDCCH through the higher layer signaling, wherein  the PDCCH period includes 14 subframes (i.e. first search space ),												the method comprising the UE: 							receiving, from a communication network, SPS configuration data to configure a second search space  monitored by the UE for detecting DCI to activate or deactivate the SPS, [0020] a terminal is configured not to perform monitoring for an unnecessary search space) and  [2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, wherein  UE  monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH),												the second search space being a fraction of the first search space and the SPS configuration data being indicative of an integer number n such that the second search space is an n-th fraction of the first search space(see fig.7; and [0222]-[0224] disclose  PDCCH period includes 14 subframes (i.e. first search space )  and the DL Valid SF 702 (i.e. second search space ) , wherein the DL Valid SF 702 (i.e. second search space ) is fraction of  PDCCH period includes 14 subframes (i.e. first search space )),						


    PNG
    media_image1.png
    49
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    309
    media_image2.png
    Greyscale
fig. 7


the second search space comprising one control information candidate search space such that the UE only has to perform a blind decoding in the control information candidate search space to identify whether there is DCI for activatinq or the deactivating of an SPS operation; [0020] a terminal is configured not to perform monitoring for an unnecessary search space) and  [2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, wherein  UE  monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH) f, wherein  (fig. 7, [0222] – [0224] UE monitors first USS 712, which included DL Valid SF 702(i.e. (i.e. second search space), where SPS activation DCI is delivered) (( i.e., UE performs only a blind decoding in the control information candidate search), wherein [0133] A UE monitors NPDCCH candidates according to the control information configured by higher layer signaling, Where the monitoring may indicate attempting to decode individual NPDCCHs belonging to the monitored DCI formats),and Page 3 of 13Attorney Docket No.: 1557B-304PUS (PEE1141USPC) U.S. Application No.: 16/648315
if DCI is identified for activation or the deactivation of an SPS operation, monitoring the second search space to detect the DCI to activate or deactivate a SPS operation[0013] discloses the control information indicating the activation of the SPS may include an SPS indication field configured by 1 bit indicating the activation or deactivation of the SPS), (see also(fig. 7, [0222] – [0224] UE monitors SF 702 (i.e. second search space) which include  first USS 712, where SPS activation DCI is delivered) and ([0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH).

Regarding claim 36, SHIN et al US 2020/0045706 A1  discloses a method, performed by a network node, for configuring a wireless device (UE) with semi-persistent scheduling (SPS) [0018]-[0019] discloses  the terminal(i.e. UE) configured to receive, from a base station (i.e. a network node), SPS configuration information for Semi-Persistent Scheduling (SPS) to monitor the search space, the method comprising: 								sending, to the UE, SPS configuration data to configure a second search space be monitored by the UE for detecting downlink control information (DCI) to activate or deactivate SPS ([0020] a terminal is configured not to perform monitoring for an unnecessary search space) and  [2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, wherein  UE  monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH),
the second search space being a fraction of a first search space of a physical downlink control channel for DCI dedicated to the UE and the SPS configuration data being indicative of an integer number n such that the second search space is an n-th fraction of the first search space(see fig.7; and [0222]-[0224] disclose  PDCCH period includes 14 subframes (i.e. first search space )  and the DL Valid SF 702 (i.e. second search space ) , wherein the DL Valid SF 702 (i.e. second search space ) is fraction of  PDCCH period includes 14 subframes (i.e. first search space )),								


    PNG
    media_image1.png
    49
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    309
    media_image2.png
    Greyscale
fig. 7
the second search space comprising one control information candidate search space such that the UE only has to perform a blind decoding in the control Page 5 of 13Attorney Docket No.: 1557B-304PUS (PEE1141USPC) U.S. Application No.: 16/648315 information candidate search space([0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH), (fig. 7, [0222] – [0224] UE monitors first USS 712, which included DL Valid SF 702(i.e. (i.e. second search space), where SPS activation DCI is delivered) (( i.e., UE performs only a blind decoding in the control information candidate search), wherein [0133] A UE monitors NPDCCH candidates according to the control information configured by higher layer signaling, Where the monitoring may indicate attempting to decode individual NPDCCHs belonging to the monitored DCI formats) to identify whether there is DCI for activating or the deactivating of an SPS operation0013] discloses the control information indicating the activation of the SPS may include an SPS indication field configured by 1 bit indicating the activation or deactivation of the SPS), (see also(fig. 7, [0222] – [0224] UE monitors SF 702 (i.e. second search space) which include  first USS 712, where SPS activation DCI is delivered) and ([0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH).
.  
Regarding claim 44, SHIN et al US 2020/0045706 A1 discloses a wireless device (UE) for configuring a semi-persistent scheduling (SPS) [0018]-[0019] discloses  the terminal(i.e. UE) configured to receive, from a base station, SPS configuration information for Semi-Persistent Scheduling (SPS) to monitor the search space),, 						the UE comprising: 										processing circuitry ( see fig.12, UE, Processor 1221); 						memory( see fig.12, UE, memory 1222) containing instructions executable by the processing circuitry[0323] discloses The memory 1222, being connected to the processor 1221, stores various kinds of information (i.e. containing instructions) to operate the processor 1221), whereby the UE is operative to: 						monitor a first search space of a physical downlink control channel for downlink control information (DCI) dedicated to the UE[0222] Referring to FIG. 7, discuss the UE receives configuration information for determining the USS and PDCCH through the higher layer signaling, wherein  the PDCCH period includes 14 subframes (i.e. first search space ),; 		receive, from a communication network, SPS configuration data to configure a second search space be monitored by the UE for detecting DCI to activate or deactivate the SPS[0020] a terminal is configured not to perform monitoring for an unnecessary search space) and  [2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, wherein  UE  monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH),												the second search space being a fraction of the first search space and the SPS configuration data being indicative of an integer number n such that the second search space is an n-th fraction of the first search space(see fig.7; and [0222]-[0224] disclose  PDCCH period includes 14 subframes (i.e. first search space )  and the DL Valid SF 702 (i.e. second search space ) , wherein the DL Valid SF 702 (i.e. second search space ) is fraction of  PDCCH period includes 14 subframes (i.e. first search space )),								


    PNG
    media_image1.png
    49
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    309
    media_image2.png
    Greyscale
fig., 							the second search space comprising one control information candidate search space such 		that the UE only has to perform a blind decoding in the control information candidate search space to identify whether there is DCI for activatinq or the deactivating of an SPS operation([0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH), (fig. 7, [0222] – [0224] UE monitors first USS 712, which included DL Valid SF 702(i.e. (i.e. second search space), where SPS activation DCI is delivered) (( i.e., UE performs only a blind decoding in the control information candidate search), wherein [0133] A UE monitors NPDCCH candidates according to the control information configured by higher layer signaling, Where the monitoring may indicate attempting to decode individual NPDCCHs belonging to the monitored DCI formats; and 		if DCI is identified for activation or the deactivation of an SPS operation,		 monitor the second search space for detecting the DCI to activate or deactivate a SPS operation[0013] discloses the control information indicating the activation of the SPS may include an SPS indication field configured by 1 bit indicating the activation or deactivation of the SPS), (see also(fig. 7, [0222] – [0224] UE monitors SF 702 (i.e. second search space) which include  first USS 712, where SPS activation DCI is delivered) and ([0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH).

Regarding claim 45, SHIN et al US 2020/0045706 A1 discloses a network node (fig. 12, The eNB ) for configuring a wireless device (UE) with a semi-persistent scheduling (SPS) [0018]-[0019] discloses  the terminal(i.e. UE) configured to receive, from a base station, SPS configuration information for Semi-Persistent Scheduling (SPS) to monitor the search space),, 												the network node comprising: 									processing circuitry( see fig.12, The eNB  :a processor 1211; 					memory ( see fig.12, The eNB  :memory 1212containing instructions executable by the processing circuitry[0321] discloses the memory 1212, being connected to the processor 1211, stores various kinds of information (i.e. containing instructions) to operate the processor 1211), whereby the network node is operative to: 								send, to the UE, SPS configuration data to configure a second search space be monitored by the UE for detecting downlink control information (DCI) to activate or deactivate SPS([0020] a terminal is configured not to perform monitoring for an unnecessary search space) and  [2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, wherein  UE  monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH),
the second search space being a fraction of a first search space of a physical downlink control channel for DCI dedicated to the UE and the SPS configuration data being indicative of an integer number n such that the second search space is an n-th fraction of the first search space(see fig.7; and [0222]-[0224] disclose  PDCCH period includes 14 subframes (i.e. first search space )  and the DL Valid SF 702 (i.e. second search space ) , wherein the DL Valid SF 702 (i.e. second search space ) is fraction of  PDCCH period includes 14 subframes (i.e. first search space )),								


    PNG
    media_image1.png
    49
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    309
    media_image2.png
    Greyscale
fig. 7
, the second search space comprising one control information candidate search space such that the UE only has to perform a blind decoding in the control information candidate search space [0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH), (fig. 7, [0222] – [0224] UE monitors first USS 712, which included DL Valid SF 702(i.e. (i.e. second search space), where SPS activation DCI is delivered) (( i.e., UE performs only a blind decoding in the control information candidate search), wherein [0133] A UE monitors NPDCCH candidates according to the control information configured by higher layer signaling, Where the monitoring may indicate attempting to decode individual NPDCCHs belonging to the monitored DCI formats; to identify whether there is DCI for activatinq or the deactivating of an SPS operation [0013] discloses the control information indicating the activation of the SPS may include an SPS indication field configured by 1 bit indicating the activation or deactivation of the SPS), (see also(fig. 7, [0222] – [0224] UE monitors SF 702 (i.e. second search space) which include  first USS 712, where SPS activation DCI is delivered) and ([0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH).
Regarding claims 29 and 39, SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claims 28 and 36, respectively. 								SHIN further discloses wherein the second search space comprises every n-th occasion of the first search space to be monitored for DCI [2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, , for example, in  fig.7; and PDCCH period includes 14 subframes (i.e. first search space) and the DL Valid SF 702 (i.e. second search space) , wherein the DL Valid SF 702 (i.e. second search space ) is one occasion  PDCCH period includes 14 subframes (i.e. first search space )), wherein n is an integer=1 ) and (see fig.7; and [0222]-[0224] disclose  PDCCH period includes 14 subframes (i.e. first search space )  and the DL Valid SF 702 (i.e. second search space ) , wherein the DL Valid SF 702 (i.e. second search space ) is fraction of  PDCCH period includes 14 subframes (i.e. first search space )),							

    PNG
    media_image1.png
    49
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    309
    media_image2.png
    Greyscale
fig. 7


 

Regarding claims 31 and 41. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claims 26 and 36, respectively, 
SHIN further discloses receiving an information of a modification of a previously stored or applied second search space [0299] discuss the UE monitors the second USS 1014 and receives a new NPDCCH, wherein the new NPDCCH may be a general NPDCCH or an NPDCCH for a new SPS operation.[0218] discloses the UE may receive information  indicating that the SPS interval is N DL valid subframes (i.e. second  search space) (where N is a positive integer) through the higher layer signaling , where herein  the UE may monitor the USS region and receive the SPS activation DCI transmitted through the NPDCCH).

Regarding claim 32. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claim 26, 
SHIN further discloses wherein the first search space is a current common search space or a UE specific search space ([0011]-[0012] discloses  the search space may correspond to a search space located within a PDCCH period to which each SPS channel belongs, wherein the search space may be configured to be user equipment-specific.( See also [0134]).

Regarding claims 33 and 42, SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claims 26 and 36, respectively, 
SHIN further discloses wherein the physical downlink control channel is a Physical Downlink Control Channel (PDCCH) according to 3GPP LTE specifications ([0069] discloses Downlink control channels used in 3GPP LTE include, for example, a physical downlink control channel (PDCCH) ), or 
a Narrowband Physical Downlink Control Channel (NPDCCH) according to 3GPP narrowband LTE specifications ([0132] discloses Narrowband Physical Downlink Control Channel (NPDCCH) used for NB-IoT).  
.  
 
Regarding claim 34. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claim 26, 
SHIN further discloses wherein the DCI is received from a radio access network node [0205] discloses the UE may be configured to receive information (i.e., SPS configuration information) related to the SPS configuration through the higher layer signaling (e.g., RRC signaling) performing wireless communication with the UE [0040] discloses an eNB(i.e. a radio access network node) perform communication with UE.

Regarding claim 35. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claim 26, 
SHIN further discloses wherein the SPS configuration data is received from a radio access network node [0205] discloses the UE may be configured to receive information (i.e., SPS configuration information) related to the SPS configuration through the higher layer signaling (e.g., RRC signaling) performing wireless communication with the UE [0040] discloses an eNB(i.e. a radio access network node) perform communication with UE
 or from a mobility management node for managing the mobility of the UE.  


Regarding claim 43. SHIN et al US 2020/0045706 A1 discloses all the features with respect to the claim 36.
	SHIN further discloses inserting, into the second search space, SPS control information to activate or deactivate SPS (fig. 7, [0222] – [0224] UE monitors first USS 712, which included DL Valid SF 702(i.e. (i.e. second search space), where SPS activation DCI is delivered) snd [0013] discloses the control information indicating the activation of the SPS may include an SPS indication field configured by 1 bit indicating the activation or deactivation of the SPS). 

Response to Remarks/Arguments
Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons. 
Applicant’s argument:
Applicant argued that the references Shin completely fails to disclose or suggest is 		"the second search space comprising one control information candidate search space such that the UE only has to perform a blind decoding in the control information candidate search space to identify whether there is DCI for activating or the deactivating of an SPS operation; and if DCI is identified for activation or the deactivation of an SPS operation, monitoring the second search space to detect the DCI to activate or deactivate a SPS operation”, as recited in amended independent Claim 26, The same feature is in the independent claims 36, 44 and 45.
Examiner’s answer:
Examiner respectfully disagree with the applicant, for the following reason
SHIN discloses "the second search space comprising one control information candidate search space such that the UE only has to perform a blind decoding in the control information candidate search space to identify whether there is DCI for activating or the deactivating of an SPS operation;” in the second search space comprising one control information candidate search space such that the UE only has to perform a blind decoding in the control information candidate search space to identify whether there is DCI for activatinq or the deactivating of an SPS operation; [0020] a terminal is configured not to perform monitoring for an unnecessary search space) and  [2015]-[0218] discloses  UE does not need to monitor all search space,  the UE receive information indicating that the SPS interval is N DL valid subframes  (i.e. second search space ) (where N is a positive integer) through the higher layer signaling, wherein  UE  monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH) f, wherein  (fig. 7, [0222] – [0224] UE monitors first USS 712, which included DL Valid SF 702(i.e. (i.e. second search space), where SPS activation DCI is delivered) (( i.e., UE performs only a blind decoding in the control information candidate search), wherein [0133] A UE monitors NPDCCH candidates according to the control information configured by higher layer signaling, Where the monitoring may indicate attempting to decode individual NPDCCHs belonging to the monitored DCI formats),and Page 3 of 13Attorney Docket No.: 1557B-304PUS (PEE1141USPC) U.S. Application No.: 16/648315
if DCI is identified for activation or the deactivation of an SPS operation, monitoring the second search space to detect the DCI to activate or deactivate a SPS operation[0013] discloses the control information indicating the activation of the SPS may include an SPS indication field configured by 1 bit indicating the activation or deactivation of the SPS), (see also(fig. 7, [0222] – [0224] UE monitors SF 702 (i.e. second search space) which include  first USS 712, where SPS activation DCI is delivered) and ([0218] discloses UE monitors the USS region and receive the SPS activation DCI transmitted through the NPDCCH).

 Therefore, it clearly forms fig.7 and [0215]- [0218] that disclose the UE is only monitored DL Valid SF 702 (i.e. second search space) DL Valid SF 702, which include USS712, to detect the SPS activation DCI delivered through NPDCCH, wherein DL Valid SF 702 (second search space) is fraction than PDCCH period (first search space) which is which includes 14 subframes  


    PNG
    media_image1.png
    49
    469
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    309
    media_image2.png
    Greyscale
fig. 7



 Thus, SHIN discloses  the limitation "the second search space comprising one control information candidate search space such that the UE only has to perform a blind decoding in the control information candidate search space to identify whether there is DCI for activating or the deactivating of an SPS operation; and if DCI is identified for activation or the deactivation of an SPS operation, monitoring the second search space to detect the DCI to activate or deactivate a SPS operation”, as recited in amended independent Claim 26. The same ration applies to independent claims 36,44 and 45, furthermore SHIN discloses dependent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478